DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/17/2020 have been fully considered but they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as filed and as shown in fig. 6, it can clearly be seen that the electron transport layer 340 is disposed with the nanoparticle 342, therefore the specification lacks support for the claimed limitation “the electron transporting layer consists of the electron transporting material without other material” as recited in claim 21 since clearly the ETL is provided with the host material within which the nanoparticles are provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,379,344) in view of Ko et al. (US PGPub 2014/0302627; hereinafter “Ko”), Zhou et al. (US PGPub 2015/0318506; hereinafter “Zhou”), and Omata et al. (US PGPub 2010/0283037; hereinafter “Omata”).
Yang generally teaches an organic light emitting device which utilizes color conversion unit 28, which consists of quantum dots, are placed in plural different layers, for example, the embodiment of fig. 2B which has color conversion unit 28 in the hole transport layer 24’, the embodiment of fig. 5 which has the color conversion unit 28 in the emission layer 23’, the embodiment of fig. 6 which has the color conversion unit 28 in the electron transport layer 22’, and fig. 1 places the color conversion unit 28 outside of the organic light emitting diode 20.  Yang further teaches that the same type of quantum dot can be used and varying the size can be adjusted to achieve previse control of the emission wavelength (column 5, lines 35-39).
Re claim 1: Yang teaches (e.g. figs. 6 and 4) a quantum dot emitting diode, comprising: first (25) and second (21) electrodes facing each other; an emitting material layer (blue light emitted from light emitting layer 23; e.g. column 10, line 18 and line 60) 25) and second (21) electrodes; and an electron transporting layer (electron transporting layer 22’; e.g. column 10, line 17) including an electron transporting material (22’ is made of a material which has higher electron transporting capability relative to hole transporting capability; e.g. column 10, lines 29-31) and disposed between the emitting material layer (23) and the second electrode (21), wherein the electron transporting material (22’) includes a core of metal oxide (quantum dot core 280 includes ZnO; e.g. column 5, line 22) and a shell (CdS or ZnS shell 281; e.g. column 6, line 34 and claim 4); wherein the quantum dot has an overall particle size of 5.5 nm (see column 5, lines 28-30 and fig. 3 of Yang; as can be seen the shell is approximately half the thickness of the core, which would make the shell approximately 1.8nm thick).
Yang is silent as to explicitly teaching the emitting material layer is a quantum dot emitting material layer; and the shell is made of silica, and wherein the shell has a thickness of about 1.5 to 3.5nm.
Ko teaches (e.g. fig. 5) the emitting material layer is a quantum dot emitting material layer (emitting layer EML 250 consists of blue quantum dot emitting material 100; e.g. paragraphs 90 and 94).
Zhou teaches, similar to the teachings of Yang, that red, green, and blue emitting quantum dots excitable by blue light can be made from quantum dots having a core of ZnO and the shell is made of silica (SiO2 shell 32; e.g. paragraph 30; fig. 3 shows the shell about half the thickness of the core).
It would have been obvious to one of ordinary skill in the art at the time of effective filling, absent unexpected results, to use the blue light emitting layer which has 
Yang, Ko, and Zhou may be silent as to explicitly teaching that the shell has a thickness of about 2 to 3nm, and the core has a size of about 7 to 8nm.
Omata teaches the shell (dielectric shell formed on the ZnO nanocrystal having a shell thickness of less than 5nm; e.g. paragraph 35) has a thickness of about 2 to 3nm (shell thickness of less than 5nm; e.g. paragraph 35), and the core (ZnO nanocrystal having average diameter of 1-10nm; e.g. paragraph 33) has a size of about 7 to 8nm (average diameter of 1-10nm; e.g. paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use a dielectric shell thickness of less than 5nm as taught by Omata in the device of Yang in view of Ko and Zhou in order to have the predictable result of being able to properly tune color emission wavelength as desired.
Shell thickness is a result effective variable which directly effects the emission wavelength of the QD because it effects the overall QD dimension.  Overall QD dimensions is directly correlated to emission wavelength.  Evidence supporting the Examiner’s assertion can be found in US PGPub 2004/0036130 which explicitly shows the wavelength peaks depending on QD size and states that it is known to tune “one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, a thickness of the shells,” etc. to obtain desired optical properties AND “other desired optical properties such as single-photon and multi-photon absorption characteristics can be established by selecting or tuning at least one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, and a thickness of the shells” (paragraph 404).
Re claim 4: Yang teaches the quantum dot emitting diode wherein the core (280 of Yang and 31 of Zhou is ZnO; e.g. claim 4 of Yang and paragraph 30 of Zhou) includes at least one of ZnO, ZnMgO and SnO2.
Re claim 5: Yang in view of Ko and Zhou teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 32; e.g. paragraph 30 of Zhou) has a conduction band level being higher than the core (ZnO of core 31; e.g. paragraph 30 of Zhou) and a valance band level being lower than the core (31 of Zhou).
Re claim 6: Yang in view of Ko and Zhou teaches the quantum dot emitting diode wherein the shell (SiO2 of shell 32; e.g. paragraph 30 of Zhou) has an electron mobility being smaller than the core (ZnO of core 31; e.g. paragraph 30 of Zhou) and an energy bandgap being greater than the core (31 of Zhou).
Re claim 9: Yang in view of Ko and Zhou teaches the quantum dot emitting diode further comprising: a hole transporting layer (HTL 24 of Yang) between the first electrode (25 of Yang) and the quantum dot emitting material layer (23 of Yang).
Re claim 10: Yang teaches (e.g. figs. 6 and 4) a quantum dot display device (display device; e.g. column 4, line 1), comprising: a substrate (driving substrate 10 not shown in fig. 6; e.g. column 10, line 14 and column 7, line 24); a quantum dot emitting diode (203) on the substrate (10), the emitting diode (203) including: first (25) and second (21) electrodes facing each other; an emitting material layer (blue light emitted from light emitting layer 23; e.g. column 10, line 18 and line 60) between the first (25) and second (21) electrodes; and an electron transporting layer (electron transporting layer 22’; e.g. column 10, line 17) including an electron transporting material (22’ is made of a material which has higher electron transporting capability relative to hole transporting capability; e.g. column 10, lines 29-31) and disposed between the emitting material layer (23) and the second electrode (21); and a thin film transistor (driving substrate 10 may be a TFT back plane; e.g. column 6, line 60; hereinafter “T”) disposed between the substrate (10) and the quantum dot emitting diode (203) and connected to the quantum dot emitting diode (203), wherein the electron transporting material (22’) includes a core of metal oxide (quantum dot core 280 includes ZnO; e.g. column 5, line 22) and a shell (CdS or ZnS shell 281; e.g. column 6, line 34 and claim 4); wherein the 
Yang is silent as to explicitly teaching the emitting material layer is a quantum dot emitting material layer; and the shell is made of silica, and wherein the shell has a thickness of about 1.5 to 3.5nm.
Ko teaches (e.g. fig. 5) the emitting material layer is a quantum dot emitting material layer (emitting layer EML 250 consists of blue quantum dot emitting material 100; e.g. paragraphs 90 and 94).
Zhou teaches, similar to the teachings of Yang, that red, green, and blue emitting quantum dots excitable by blue light can be made from quantum dots having a core of ZnO and the shell is made of silica (SiO2 shell 32; e.g. paragraph 30; fig. 3 shows the shell about half the thickness of the core).
It would have been obvious to one of ordinary skill in the art at the time of effective filling, absent unexpected results, to use the blue light emitting layer which has blue emitting quantum dots as taught by Ko for the blue light emitting layer of Yang and to use the silica shell for the light conversion quantum dots as taught by Zhou for the shell of Yang in order to have the predictable result of using a blue emission layer capable of high luminance and high current efficiency with low current density (see paragraph 94 of Ko), and in order to have the predictable result of using an alternate quantum dot structure capable of emitting red, green and blue while having the stability of an oxide-based outer shell, respectively.

Omata teaches the shell (dielectric shell formed on the ZnO nanocrystal having a shell thickness of less than 5nm; e.g. paragraph 35) has a thickness of about 2 to 3nm (shell thickness of less than 5nm; e.g. paragraph 35), and the core (ZnO nanocrystal having average diameter of 1-10nm; e.g. paragraph 33) has a size of about 7 to 8nm (average diameter of 1-10nm; e.g. paragraph 21).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use a dielectric shell thickness of less than 5nm as taught by Omata in the device of Yang in view of Ko and Zhou in order to have the predictable result of being able to properly tune color emission wavelength as desired.
Shell thickness is a result effective variable which directly effects the emission wavelength of the QD because it effects the overall QD dimension.  Overall QD dimensions is directly correlated to emission wavelength.  Evidence supporting the Examiner’s assertion can be found in US PGPub 2004/0036130 which explicitly shows the wavelength peaks depending on QD size and states that it is known to tune “one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, a thickness of the shells,” etc. to obtain desired optical properties AND “other desired optical properties such as single-photon and multi-photon absorption characteristics can be established by selecting or tuning at least one of a chemical composition of quantum dot cores, a chemical composition of quantum dot shells, a peak size of quantum dots, and a thickness of the shells” (paragraph 404).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822